Case 2:21-cv-00092-SPC-MRM Document 6 Filed 02/17/21 Page 1 of 3 PageID 46




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

PRO MUSIC RIGHTS, INC and
JAKE P NOCH,

            Plaintiffs,

v.                                               Case No: 2:21-cv-92-SPC-MRM

MILES A GOLDMAN,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is a sua sponte review of the file. Plaintiffs Pro Music

Rights, Inc. and Jake P. Noch bring this diversity action against Miles A.

Goldman. For this Court to have jurisdiction, Plaintiffs must show the parties

are completely diverse with an amount in controversy exceeding $75,000. 28

U.S.C. § 1332(a); Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,

552 (2005).     The Court previously dismissed without prejudice Plaintiffs’

complaint for lack of jurisdiction. (Doc. 4).

       In the amended complaint, Plaintiffs allege “Defendant Miles Austin

Goldman is an individual, who is a resident of the State of Georgia, and is



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00092-SPC-MRM Document 6 Filed 02/17/21 Page 2 of 3 PageID 47




currently residing at 3060 Water Brook Dr. Conyers, Georgia 30094.” (Doc. 5

at 4, ¶ 17). This fails to establish jurisdiction. To be a citizen of a state under

the diversity provision, a natural person must be a citizen of the United States

and a domiciliary of a state. Las Vistas Villas, S.A., v. Petersen, 778 F. Supp.

1202, 1204 (M.D. Fla. 1991).      A person is not necessarily a citizen of, or

domiciled in, the state in which he resides at any given moment. Mississippi

Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989). Plaintiffs must

allege diversity of citizenship, not just residency. See Taylor v. Appleton, 30

F.3d. 1365, 1367 (11th Cir. 1994) (“Citizenship, not residence, is the key fact

that must be alleged in the complaint to establish diversity for a natural

person.”). By only alleging Goldman resides in Georgia and failing to allege

what state Goldman is a citizen of, Plaintiffs do not establish jurisdiction.

      The Court allowed Plaintiffs a chance to amend their complaint. (Doc. 4).

The Eleventh Circuit has stated litigants must be afforded one chance to

amend their complaint before the Court dismisses the action. See Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). The Court need not provide

Plaintiffs another chance to amend their complaint and will dismiss the case.

      Accordingly, it is now

      ORDERED:

      1. Plaintiffs’ Amended Complaint (Doc. 5) is DISMISSED without

         prejudice.




                                        2
Case 2:21-cv-00092-SPC-MRM Document 6 Filed 02/17/21 Page 3 of 3 PageID 48




     2. The Clerk shall enter judgment accordingly, terminate all remaining

        deadlines and motions, and close the file.

     DONE and ORDERED in Fort Myers, Florida on February 17, 2021.




Copies: All Parties of Record




                                      3
